Opinion issued March 4, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00841-CV
____________

KATHRYN ROWENA FICHERA, Appellant

V.

SEBASTIAN FICHERA, BIG STATE CAR WASH L.L.C., AND BIG STATE
WATERWORKS, L.L.C., Appellees




On Appeal from the County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 2002-FD-0305




MEMORANDUM OPINION
          Appellant requests this Court to dismiss her appeal.  More than 10 days have
elapsed since appellant filed the request, and appellees have not objected to the
request.  The Court has not issued an opinion.  Accordingly, we grant the request, and
the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.